                                          Case 3:20-mc-80167-EMC Document 5 Filed 10/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     E.K. WADE,                                         Case No. 20-mc-80167-EMC
                                   8                     Plaintiff,
                                                                                            ORDER DISMISSING CASE
                                   9             v.

                                  10     WILLIAM H. ALSUP, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                              The instant case is yet another lawsuit filed by Plaintiff that appears to have its genesis
                                  13

                                  14   in Wade v. Gilliland, No. C-10-0425 WHA (N.D. Cal.), and that has included in its ambit judges

                                  15   in this District, Ninth Circuit judges, and USAO attorneys. See, e.g., Nos. 18-80210 JST (N.D.

                                  16   Cal.); 18-80229 JST (N.D. Cal.); 19-80084 JSW (N.D. Cal.); 19-80102-RS (N.D. Cal.); 20-4489
                                  17   VC (N.D. Cal.).
                                  18

                                  19
                                              The Court has reviewed the complaint in the case at bar and finds that it does not state a
                                  20   potentially cognizable claim. Therefore, in accordance with the Order filed on June 24, 2010,
                                  21   in Wade v. Gilliland, No. C-10-0425 WHA (N.D. Cal.), the Clerk is directed not to accept the

                                  22   complaint for filing and this action is dismissed.

                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: October 6, 2020
                                  26

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
